DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment on 4/30/2021 have been entered.

Response to Arguments
	Applicant’s arguments on pages 7-11, filed on 4/30/2021 have been fully considered and are not persuasive.
	Applicant argue with respect to claims 1 and 11, that Droz nor Itami discloses “one or more support members, each support member having a respective first end and a respective second end, wherein the respective first ends of the support members are coupled to the interior surface, and wherein the respective second ends of the support members are coupled directly to the shaft.”
Droz teaches a device (polygonal mirror assembly 100) comprising, one or more support members (springs 109), each support member having a respective first end and a respective 
	The rejection of claim 1 is obvious over Droz in view of Gruver is therefore maintained.
	Applicant argue with respect to claim 21, that Droz nor Itami discloses “one or more elastic support  members, wherein the elastic support members couple directly to the shaft and to the interior surface of the rotatable structure, wherein the elastic support members are configured to accommodate a thermal expansion or contraction between the shaft and the rotatable structure.”
Droz teaches a light detection and ranging (LIDAR) system (figure 1-3, and 9A, LIDAR system) comprising, one or more elastic support members (springs 109), wherein the elastic support members couple to the support structure to the interior surface of the rotatable structure (two springs 109 disposed between housing 101 and the reflective surface 105; column 8, lines 5-14; figures 1-5A), wherein the elastic support members (springs 109) are configured to accommodate a thermal expansion or contraction between the support structure (support structure; column 7, lines 31-41, polygonal mirror assembly 100 shown in figure 1 includes a centrally-located hub 107, the hub 107 is configure to attach the assembly 100 to a frame or other structure (not shown) that will support the assembly 100, the hub 107 is a stationary point of connection, and a set of bearings or other means for rotating the assembly 100 about its longitudinal axis 104 may be included on the frame or other structure that will support the assembly 100, alternatively the hub 107 may include a set of bearings that enables the rotation of the polygonal mirror assembly 100) and the rotatable structure (housing 101 centered on its longitudinal axis 104 comprising ends 102 and 103 that are triangular in shape, see column 7, lines 23-57, claim 1, figures 1-3A; column 6, lines 23-29, force exerted by the spring should be such that it does not excessively stress the reflective surface, even when the spring is compressed due to the thermal expansion of the reflective surface under expected temperature conditions).
Gruver teaches a system (figure 4, LIDAR device 400) comprising the support members (figure 4B inside the structure inside the rotating mirror) couple directly to the shaft (center around the pin) and to the interior surface of the rotatable structure (shown in figure 4B located on the rotating mirror).
The rejection of claim 21 is obvious over Droz in view of Gruver is therefore maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Droz et al. US 9618742 (hereinafter Droz) in view of Gruver et al. US 9,778,364 (hereinafter Gruver).
Regarding claim 1, Droz teaches 
a device (polygonal mirror assembly 100) comprising,
	a rotatable mirror (100) disposed about the support structure (column 7, lines 31-41, polygonal mirror assembly 100 shown in figure 1 includes a centrally-located hub 107, the hub 107 is configure to attach the assembly 100 to a frame or other structure (not shown) that will support the assembly 100, the hub 107 is a stationary point of connection, and a set of bearings or other means for rotating the assembly 100 about its longitudinal axis 104 may be included on the frame or other structure that will support the assembly 100, alternatively the hub 107 may include a set of bearings that enables the rotation of the polygonal mirror assembly 100), the rotatable mirror (100) comprising,
	a multi-sided structure (housing 101 centered on its longitudinal axis 104 comprising ends 102 and 103 that are triangular in shape, see column 7, lines 23-57, claim 1, figures 1-3A) comprising an exterior surface (outside surface of reflective surface 105) and an interior surface (inside the device of surface of 105),
	a plurality of reflective surfaces (reflective surfaces 105) disposed on the exterior surface of the multi-sided structure (outside surface of device and outside surface 0f 105); and
	one or more support members (springs 109), each support member having a respective first end and a respective second end (two springs 109 disposed between housing 101 and the reflective surface 105; column 8, lines 5-14; figures 1-5A),
wherein the respective first ends of the support members are coupled to the interior surface (the first end of the two springs 109 disposed inside the device of surface of 105; figures 1-5A), and wherein the respective second ends of the support members are coupled to the support structure (the first end of the two springs 109 disposed inside the device of surface of 101, figures 1-5A and column 7, lines 31-41, polygonal mirror assembly 100 shown in figure 1 includes a centrally-located hub 107, the hub 107 is configured to attach the assembly 100 to a frame or other structure (not shown) that will support the assembly 100, the hub 107 is a stationary point of connection, and a set of bearings or other means for rotating the assembly.100 about its longitudinal axis 104 may be included on the frame or other structure that will support the assembly 100, alternatively the hub 107 may include a set of bearings that enables the rotation of the polygonal mirror assembly 100).
Droz is silent regarding a shaft defining a rotational axis, wherein the ends of the support members are coupled directly to the shaft.
	Gruver teaches a device (figure 4, LIDAR device 400) comprising, a shaft defining a rotational axis (column 18, lines 15-30 teaches the LIDAR 400 may be configured to rotate the mirror 420 about the pin 422 for complete rotations), wherein the ends of the support members (figure 4B inside the structure inside the rotating mirror) are coupled directly to the shaft (shown in figure 4B locate on the rotating mirror).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Droz, to use a shaft with a rotational axis and the ends of the support member are coupled directly to the shaft as taught by Gruver, for the purpose of rotating the mirror over a given range of angles to steer the emitted light (column 18, lines 15-20).
	Droz in view of Gruver is silent regarding the shaft comprises a first material having a first coefficient of thermal expansion; and the multi-sided structure comprises a second material having a second coefficient of thermal expansion, wherein the second coefficient of thermal expansion is different from the first coefficient of thermal expansion.
	However, it should be noted that Droz teaches a device “the reflective surfaces (which is considered as the applicant’s multi-sided structure) may thermally expand and contract at a different rate than the housing (which is considered as the applicant’s shaft) if the housing is made from a dissimilar material” from column 3, lines 58-61.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Droz in view of Gruver, to specify the shaft comprises a first material having a first coefficient of thermal expansion; and the multi-sided structure comprises a second material having a second coefficient of thermal expansion, wherein the second coefficient of thermal expansion is different from the first coefficient of thermal expansion, as a matter of design choice, in order to allow for freedom of movement for different components of the mirror assembly to thermally expand and contract freely, under expected temperature conditions (column 3, lines 55-67).
Regarding claim 2, Droz in view of Gruver teaches the invention as set forth above but does not disclose the first material comprises steel, and wherein the second material comprises polycarbonate.  
However, it should be noted that Droz teaches a device “the reflective surfaces (which is considered as the applicant’s second material) may thermally expand and contract at a different rate than the housing (which is considered as the applicant’s first material) if the housing is made from a dissimilar material” from column 3, lines 58-61.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Droz in view of Gruver, to specify the first material comprises steel, and wherein the second material comprises polycarbonate, as a matter of design choice, in order to allow for freedom of movement for different components of the mirror assembly to thermally expand and contract freely, under expected temperature conditions (column 3, lines 55-67).
Regarding claim 3, Droz in view of Gruver teaches the invention as set forth above and Droz further teaches the device, wherein the support members (springs 109) are configured to accommodate a temperature-dependent material expansion or contraction between the shaft (support structure; column 7, lines 31-41, polygonal mirror assembly 100 shown in figure 1 includes a centrally-located hub 107, the hub 107 is configure to attach the assembly 100 to a frame or other structure (not shown) that will support the assembly 100, the hub 107 is a stationary point of connection, and a set of bearings or other means for rotating the assembly 100 about its longitudinal axis 104 may be included on the frame or other structure that will support the assembly 100, alternatively the hub 107 may include a set of bearings that enables the rotation of the polygonal mirror assembly 100) and the multi-sided structure (housing 101 centered on its longitudinal axis 104 comprising ends 102 and 103 that are triangular in shape, see column 7, lines 23-57, claim 1, figures 1-3A; column 6, lines 23-29, force exerted by the spring should be such that it does not excessively stress the reflective surface, even when the spring is compressed due to the thermal expansion of the reflective surface under expected temperature conditions).  
Regarding claim 4, Droz in view of Gruver teaches the invention as set forth above but does not disclose wherein the interior surface of the multi-sided structure comprises a plurality of angled surfaces having a plurality of corresponding apexes, wherein the respective second ends of the support members are coupled to respective apexes.  
However, it should be noted that Droz does teach a device “movements of the reflective surfaces may be partially restricted through the use of at least one spring disposed between each reflective surface and the housing.  The spring may exert a constant force on the back of each reflective surface, pushing outward from the housing.  In this arrangement, the spring will resist movement of the reflective surface in the direction perpendicular to the plane of the reflective surface.  The spring will also resist any rotations which might result from differential movements in the same direction” and “a spring have been described, other structures may accomplish the same result.  Flexible plastic or metal tabs may be used to apply a constant force to the back of each reflective surface.  Any similar structure that can apply a constant force and is sufficiently resilient is also possible” from column 6, lines 23-35 and figure 5A, 5B, label 109).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Droz, to specify the interior surface of the multi-sided structure comprises a plurality of angled surfaces having a plurality of corresponding apexes, wherein the respective second ends of the support members are coupled to respective apexes, as a matter of design choice, in order to efficiently restrict the perpendicular movement of the reflective surface (column 6, lines 23-35).
Regarding claim 5, Droz in view of Gruver teaches the invention as set forth above but does not teach wherein the support members are configured to maintain a temperature-independent flatness of the plurality of reflective surfaces within ± 10 microns.  
However, it should be noted that Droz further teaches the device (polygonal mirror assembly 100), wherein the support members (springs 109), “movements of the reflective surfaces may be partially restricted through the use of at least one spring disposed between each reflective surface and the housing.  The spring may exert a constant force on the back of each reflective surface, pushing outward from the housing.  In this arrangement, the spring will resist movement of the reflective surface in the direction perpendicular to the plane of the reflective surface.  The spring will also resist any rotations which might result from differential movements in the same direction.  The force exerted by the spring should be such that it does not excessively stress the reflective surface, even when the spring is compressed due to the thermal expansion of the reflective surface under expected temperature conditions.  A pair of example springs may apply a total pressure of, for instance, 10 pounds per square inch.  Although a spring have been described, other structures may accomplish the same result.  Flexible plastic or metal tabs may be used to apply a contestant force to the back of each reflective surface.  Any similar structure that can apply a constant force and is sufficiently resilient is also possible” from column 6, lines 23-35.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Droz, to specify the support members are configured to maintain a temperature-independent flatness of the plurality of reflective surfaces within ± 10 microns, as a matter of design choice, in order to allow for freedom of movement for different components of the mirror assembly to thermally expand and contract freely, under expected temperature conditions (column 3, lines 55-67).
Regarding claim 6, Droz in view of Gruver teaches the invention as set forth above and Droz further teaches the device (100), wherein the support members (109) are straight (shown in figure 5A the coil are align straight).
Regarding claim 7, Droz in view of Gruver teaches the invention as set forth above and Droz further teaches the device (100), wherein the support members (109) are curved (shown in figure 5B, 109 is curved).  
Regarding claim 8, Droz in view of Gruver teaches the invention as set forth above and Droz further teaches the device (shown in figure 5A), wherein the exterior surface of the multi-sided structure has a triangular cross-section (cross section of the polygonal mirror assembly shown in triangular) and wherein the plurality of reflective surfaces (reflective surfaces 105) comprises three reflective surfaces (shown in figure 5A, there is three reflective surface 105). 
Regarding claim 9, Droz in view of Gruver teaches the invention as set forth above but does not teach each of the reflective surfaces comprises at least one of, titanium, platinum, or aluminum.  
However, it should be noted that Droz further teaches a device “In addition to the housing, an example polygonal mirror assembly may include a set of reflective surfaces, where each reflective surface defines a respective plane.  The reflective surfaces may be a glass mirrors, a reflective plastic or metal, or any other material or combination of materials capable of the necessary light reflection.” from column 3, lines 46-54.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Droz in view of Gruver, to specify each of the reflective surfaces comprises at least one of: titanium, platinum, or aluminum, as a matter of design choice, in order to efficiently provide the necessary light reflection (column 3, lines 46-54).
Regarding claim 10, Droz in view of Gruver teaches the invention as set forth above and Droz further teaches the device (100), wherein the multi-sided structure (housing 101 centered on its longitudinal axis 104 comprising ends 102 and 103 that are triangular in shape, see column 7, lines 23-57, claim 1, figures 1-3A) comprises a hollow portion, wherein the shaft is disposed so as to pass through the hollow portion (column 7, lines 31-41, polygonal mirror assembly 100 shown in figure 1 includes a centrally-located hub 107, the hub 107 is configure to attach the assembly 100 to a frame or other structure (not shown) that will support the assembly 100, the hub 107 is a stationary point of connection, and a set of bearings or other means for rotating the assembly 100 about its longitudinal axis 104 may be included on the frame or other structure that will support the assembly 100, alternatively the hub 107 may include a set of bearings that enables the rotation of the polygonal mirror assembly 100).  
Regarding claim 21, Droz teaches 
	a light detection and ranging (LIDAR) system (figure 1-3, and 9A, LIDAR system) comprising,
a support structure (column 7, lines 31-41, polygonal mirror assembly 100 shown in figure 1 includes a centrally-located hub 107, the hub 107 is configured to attach the assembly 100 to a frame or other structure (not shown) that will support the assembly 100, the hub 107 is a stationary point of connection, and a set of bearings or other means for rotating the assembly 100 about its longitudinal axis 104 may be included on the frame or other structure that will support the assembly 100, alternatively the hub 107 may include a set of bearings that enables the rotation of the polygonal mirror assembly 100); 
a rotatable structure (polygonal mirror assembly 100 and housing 101 centered on its longitudinal axis 104 comprising ends 102 and 103 that are triangular in shape, see column 7, lines 23-57, claim 1, figures 1-3A) comprising an exterior surface (outside surface of reflective surface 105) and an interior surface (inside the device of surface of 105); 
	one or more elastic support members (springs 109), wherein the elastic support members couple to the support structure to the interior surface of the rotatable structure (two springs 109 disposed between housing 101 and the reflective surface 105; column 8, lines 5-14; figures 1-5A), wherein the elastic support members (springs 109) are configured to accommodate a thermal expansion or contraction between the support structure (support structure; column 7, lines 31-41, polygonal mirror assembly 100 shown in figure 1 includes a centrally-located hub 107, the hub 107 is configure to attach the assembly 100 to a frame or other structure (not shown) that will support the assembly 100, the hub 107 is a stationary point of connection, and a set of bearings or other means for rotating the assembly 100 about its longitudinal axis 104 may be included on the frame or other structure that will support the assembly 100, alternatively the hub 107 may include a set of bearings that enables the rotation of the polygonal mirror assembly 100) and the rotatable structure (housing 101 centered on its longitudinal axis 104 comprising ends 102 and 103 that are triangular in shape, see column 7, lines 23-57, claim 1, figures 1-3A; column 6, lines 23-29, force exerted by the spring should be such that it does not excessively stress the reflective surface, even when the spring is compressed due to the thermal expansion of the reflective surface under expected temperature conditions).
Droz is silent regarding the support members couple directly to the shaft and to the interior surface of the rotatable structure.
Gruver teaches a system (figure 4, LIDAR device 400) comprising the support members (figure 4B inside the structure inside the rotating mirror) couple directly to the shaft (center around the pin) and to the interior surface of the rotatable structure (shown in figure 4B located on the rotating mirror).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Droz, to use the support members couple directly to the shaft and to the interior surface of the rotatable structure as taught by Gruver, for the purpose of rotating the mirror over a given range of angles to steer the emitted light (column 18, lines 15-20).
	Droz in view of Gruver is silent regarding a shaft formed from a first material having a first coefficient of thermal expansion; wherein the rotatable structure is formed from a second material having a second coefficient of thermal expansion.
	However, it should be noted that Droz teaches a system “the reflective surfaces (which is considered as the applicant’s second material) may thermally expand and contract at a different rate than the housing (which is considered as the applicant’s first material) if the housing is made from a dissimilar material” from column 3, lines 58-61.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Droz in view of Gruver, to use a shaft formed from a first material having a first coefficient of thermal expansion; wherein the rotatable structure is formed from a second material having a second coefficient of thermal expansion, as a matter of design choice, in order to allow for freedom of movement for different components of the mirror assembly to thermally expand and contract freely, under expected temperature conditions (column 3, lines 55-67).
Regarding claim 22, Droz in view of Gruver teaches the invention as set forth above and Droz further teaches the LIDAR system (figures 1-3 and 9, LIDAR system), wherein a reflective surface is disposed on the exterior surface of the rotatable structure (polygonal mirror assembly 100, the reflective surface is on the exterior of the polygonal mirror assembly 100 which is the reflective surface 105).  

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Droz et al. US 9,618,742 (hereinafter Droz) in view of Gruver et al. US 9,778,364 (hereinafter Gruver) and Magee et al. US 2018/0341020 (hereinafter Magee).
Regarding claim 11, Droz teaches 
	a system (polygonal mirror assembly 100) comprising,
	a rotatable mirror (100) disposed about a support structure (column 7, lines 31-41, polygonal mirror assembly 100 shown in figure 1 includes a centrally-located hub 107, the hub 107 is configure to attach the assembly 100 to a frame or other structure (not shown) that will support the assembly 100, the hub 107 is a stationary point of connection, and a set of bearings or other means for rotating the assembly 100 about its longitudinal axis 104 may be included on the frame or other structure that will support the assembly 100, alternatively the hub 107 may include a set of bearings that enables the rotation of the polygonal mirror assembly 100)  
wherein the rotatable mirror (100) comprises,
	a multi-sided structure (housing 101 centered on its longitudinal axis 104 comprising ends 102 and 103 that are triangular in shape, see column 7, lines 23-57, claim 1, figured 1-3A) comprising an exterior surface (outside surface of reflective surface 105) and an interior surface (inside the device of surface of 105),	a plurality of reflective surfaces (reflective surfaces 105) disposed on the exterior surface of the multi-sided structure (outside surface of device and outside surface of 105); and
	one or more support members (springs 109), each support member having a respective first end and a respective second end (two springs 109 disposed between housing 101 and the reflective surface 105; column 8, lines 5-14; figures 1-5A), wherein the respective first ends of the support members are coupled to the interior surface (the first end of the two springs 109 disposed inside the device of surface 105; figures 1-5A), and wherein the respective second ends of the support members are coupled to the support structure (the first end of the two springs 109 disposed inside the device of surface of 101, figures 1-5A and column 7, lines 31-41, polygonal mirror assembly 100 shown in figure 1 includes a centrally-located hub 107, the hub 107 is configured to attach the assembly 100 to a frame or other structure (not shown) that will support the assembly 100, the hub 107 is a stationary point of connection, and a set of bearings or other means for rotating the assembly 100 about its longitudinal axis 104 may be included on the frame or other structure that will support the assembly 100, alternatively the hub 107 may include a set of bearings that enables the rotation of the polygonal mirror assembly 100).
Droz is silent regarding a shaft defining a rotational axis, wherein the respective ends of the support members are coupled directly to the shaft.
Gruver teaches a system (figure 4, LIDAR device 400) comprising the support members (figure 4B inside the structure inside the rotating mirror) couple directly to the shaft (center around the pin) and to the interior surface of the rotatable structure (shown in figure 4B located on the rotating mirror).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Droz, to use the support members couple directly to the shaft and to the interior surface of the rotatable structure as taught by Gruver, for the purpose of rotating the mirror over a given range of angles to steer the emitted light (column 18, lines 15-20).
Droz in view of Gruver is silent regarding the shaft comprises a first material having a first coefficient of thermal expansion, and the multi-sided structure comprises a second material having a second coefficient of thermal expansion, wherein the second coefficient of thermal expansion is different from the first coefficient of thermal expansion.
However, it should be noted that Droz teaches a system “the reflective surfaces (which is 
considered as the applicant’s multi-sided structure) may thermally expand and contract at a different rate than the housing (which is considered as the applicant’s shaft) if the housing is made from a dissimilar material” from column 3, lines 58-61.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Droz in view of Gruver, to use a first material having a first coefficient of thermal expansion, and the multi-sided structure comprises a second material having a second coefficient of thermal expansion, wherein the second coefficient of thermal expansion is different from the first coefficient of thermal expansion, as a matter of design choice, in order to allow for freedom of movement for different components of the mirror assembly to thermally expand and contract freely, under expected temperature conditions (column 3, lines 55-67).
	Droz in view of Gruver is silent regarding a light-emitter device; a photodetector; a controller that executes instructions to carry out operations, the operations comprising,
causing the rotatable mirror to rotate about the rotational axis; and causing the light-emitter device to emit light pulses toward at least one reflective surface such that at least a portion of the light pulses interact with an external environment so as to form reflected light pulses.
	Magee teaches a system comprising, a light-emitter device (paragraph [0021], transmitter 102 includes an optical transmitter (e.g., a laser diode, light emitting diode (LED), etc.); a photodetector (figure 4); a controller (controller 112) that executes instructions to carry out operations, the operations comprising, causing the rotatable mirror to rotate about the rotational axis (paragraph [0022], the transmit 102 and/or the transmit beam steering device (which is a solid state device with controllable micromirrors or a phased array, a motorized platform attached to a laser, a rotatable mirror, and/or any other device for beam steering) is configured to direct/steer an optical waveform to a first scan point in the FOV 106 and direct/steer another optical waveform to a second scan point in the FOV 106.  In this way, a scan of one or more scan regions, each containing a number of scan points within the FOV 106, is performed); and causing the light-emitter device (102) to emit light pulses (paragraph [0022], optical waveform) toward at least one reflective surface (paragraph [0022], rotatable mirror) such that at least a portion of the light pulses interact with an external environment so as to form reflected light pulses (paragraph [0022], the transmit 102 and/or the transmit beam steering device (which is a solid state device with controllable micromirrors or a phased array, a motorized platform attached to a laser, a rotatable mirror, and/or any other device for beam steering) is configured to direct/steer an optical waveform to a first scan point in the FOV 106 and direct/steer another optical waveform to a second scan point in the FOV 106.  In this way, a scan of one or more scan regions, each containing a number of scan points within the FOV 106, is performed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Droz in view of Gruver, to use a light-emitter device; a photodetector; a controller that executes instructions to carry out operations, the operations comprising, causing the rotatable mirror to rotate about the rotational axis; and causing the light-emitter device to emit light pulses toward at least one reflective surface such that at least a portion of the light pulses interact with an external environment so as to form reflected light pulses as taught by Magee, for the purpose of efficiently configured to measuring distance (paragraph [0004]).
Regarding claim 12, Droz in view of Gruver and Magee teaches the invention as set forth above and Magee further teaches the system (figure 1), wherein the operations further comprise, based on receiving, with the photodetector (figure 1; paragraph [0023], receiver 110 reflected optical waveform 162), the reflected light pulses from the external environment by way of the at least one reflective surface (figure 1; paragraph [0023], each optical waveform 152 can reflect off of an object within the FOV 106 and return toward the receiver 110 as reflected optical waveform 162), determining at least one of: a point cloud, a range, or a distance (paragraph [0024], distance to the object is determined).  The reason for combining is the same as above claim 11.
Regarding claim 13, Droz in view of Gruver and Magee teaches the invention as set forth above but does not disclose the first material comprises steel, and wherein the second material comprises polycarbonate.  
However, it should be noted that Droz teaches a system “the reflective surfaces (which is considered as the applicant’s second material) may thermally expand and contract at a different rate than the housing (which is considered as the applicant’s first material) if the housing is made from a dissimilar material” from column 3, lines 58-61.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Droz in view of Gruver and Magee, to specify the first material comprises steel, and wherein the second material comprises polycarbonate, as a matter of design choice, in order to allow for freedom of movement for different components of the mirror assembly to thermally expand and contract freely, under expected temperature conditions (column 3, lines 55-67).
Regarding claim 14, Droz in view of Gruver and Magee teaches the invention as set forth above and Droz further teaches the system, wherein the support members (springs 109) are configured to accommodate a temperature-dependent material expansion or contraction between the shaft (support structure; column 7, lines 31-41, polygonal mirror assembly 100 shown in figure 1 includes a centrally-located hub 107, the hub 107 is configured to attach the assembly 100 to a frame or other structure (not shown) that will support the assembly 100, the hub 107 is a stationary point of connection, and a set of bearings or other means for rotating the assembly 100 about its longitudinal axis 104 may be included on the frame or other structure that will support the assembly 100, alternatively the hub 107 may include a set of bearings that enables the rotation of the polygonal mirror assembly 100) and the multi-sided structure (housing 101 centered on its longitudinal axis 104 comprising ends 102 and 103 that are triangular in shape, see column 7, lines 23-57, claim 1, figures 1-3A; column 6, lines 23-29, force exerted by the spring should be such that it does not excessively stress the reflective surface, even when  the spring is compressed due to the thermal expansion of the reflective surface under expected temperature conditions).
Regarding claim 15, Droz in view of Gruver and Magee teaches the invention as set forth above but does not disclose wherein the interior surface of the multi-sided structure comprises a plurality of angled surfaces having a plurality of corresponding apexes, wherein the respective second ends of the support members are coupled to respective apexes.  
However, it should be noted that Droz does teach a system “movements of the reflective surfaces may be partially restricted through the use of at least one spring disposed between each reflective surface and the housing.  The spring may exert a constant force on the back of each reflective surface, pushing outward from the housing.  In this arrangement, the spring will resist movement of the reflective surface in the direction perpendicular to the plane of the reflective surface.  The spring will also resist any rotations which might result from differential movements in the same direction” and “a spring have been described, other structures may accomplish the same result.  Flexible plastic or metal tabs may be used to apply a constant force to the back of each reflective surface.  Any similar structure that can apply a constant force and is sufficiently resilient is also possible” from column 6, lines 23-35 and fig. 5A, 5B.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Droz in view of Gruver and Magee, to specify the interior surface of the multi-sided structure comprises a plurality of angled surfaces having a plurality of corresponding apexes, wherein the respective second ends of the support members are coupled to respective apexes as a matter of design choice, in order to efficiently restrict the perpendicular movement of the reflective surface (column 6, lines 23-35).
Regarding claim 16, Droz in view of Gruver and Magee teaches the invention as set forth above but does not teach wherein the support members are configured to maintain a temperature-independent flatness of the plurality of reflective surfaces within ± 10 microns.  
However, it should be noted that Droz further teaches the system (polygonal mirror assembly 100), wherein the support members (springs 109), “movements of the reflective surfaces may be partially restricted through the use of at least one spring disposed between each reflective surface and the housing.  The spring may exert a constant force on the back of each reflective surface, pushing outward from the housing.  In this arrangement, the spring will resist movement of the reflective surface in the direction perpendicular to the plane of the reflective surface.  The spring will also resist any rotations which might result from differential movements in the same direction.  The force exerted by the spring should be such that it does not excessively stress the reflective surface, even when the spring is compressed due to the thermal expansion of the reflective surface under expected temperature conditions.  A pair of example springs may apply a total pressure of, for instance, 10 pounds per square inch.  Although a spring have been described, other structures may accomplish the same result.  Flexible plastic or metal tabs may be used to apply a constant force to the back of each reflective surface.  Any similar structure that can apply a constant force and is sufficiently resilient is also possible” from column 6, lines 23-35.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Droz in view of Gruver and Magee, to specify wherein the support members are configured to maintain a temperature-independent flatness of the plurality of reflective surfaces within ± 10 microns, as a matter of design choice, in order to allow for freedom of movement for different components of the mirror assembly to thermally expand and contract freely, under expected temperature conditions (column 3, lines 55-67).
Regarding claim 17, Droz in view Gruver and Magee teaches the invention as set forth above and Droz further teaches the system (100), wherein the support members (109) are straight (shown in figure 5A the coil are align straight).  
Regarding claim 18, Droz in view of Gruver and Magee teaches the invention as set forth above and Droz further teaches the system (100), wherein the support members (109) are curved (shown in figure 5B, 109 is curved).  
Regarding claim 19, Droz further teaches the system (shown in figure 5A), wherein the exterior surface of the multi-sided structure has a triangular cross-section (cross section of the polygonal mirror assembly shown in triangular) and wherein the plurality of reflective surfaces (reflective surfaces 105) comprises three reflective surfaces (shown in figure 5A, there is three reflective surface 105).
Droz does not teach wherein the reflective surfaces comprise at least one of: titanium, platinum, or aluminum. 
However, it should be noted that Droz further teaches a system “In addition to the housing, an example polygonal mirror assembly may include a set of reflective surfaces, where each reflective surface defines a respective plane.  The reflective surfaces may be a glass mirrors, a reflective plastic or metal, or any other material or combination of materials capable of the necessary light reflection.” from column 3, lines 46-54.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Droz in view of Gruver and Magee, to specify wherein the reflective surfaces comprise at least one of: titanium, platinum, or aluminum, as a matter of design choice, in order to efficiently provide the necessary light reflection (column 3, lines 46-54).
 Regarding claim 20, Droz in view of Gruver and Magee teaches the invention as set forth above and Droz further teaches the system (100), wherein the multi-sided structure (housing 101 centered on its longitudinal axis 104 comprising ends 102 and 103 that are triangular in shape, see column 7, lines 23-57, claim 1, figures 1-3A) comprises a hollow portion, wherein the shaft is disposed so as to pass through the hollow portion (column 7, lines 31-41, polygonal mirror assembly 100 shown in figure 1 includes a centrally-located hub 107, the hub 107 is configured to attach the assembly 100 to a frame or other structure (not shown) that will support the assembly 100, the hub 107 is a stationary point of connection, and a set of bearings or other means for rotating the assembly 100 about its longitudinal axis 104 may be included on the frame or other structure that will support the assembly 100, alternatively the hub 107 may include a set of bearings that enables the rotation of the polygonal mirror assembly 100).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872